DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 1-9 and 11-20) in the reply filed on 2/16/2022 is acknowledged.
Claim 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 12-13, 15, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a thickness direction” it is unclear as how the thickness direction is defined relative to the storage container, since no relative frame of reference is provided. Clarification is respectfully requested.
Claim 4 recites the limitation “convex part” and it is unclear as to how the part is convex in relations to the structure of the storage container or how the convex part is oriented relative to the thickness direction, since no relative frame of reference is provided. Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bores (US 6,267,245).

1: Bores teaches a substrate storage container (see Figures 2 and 5) comprising: a container body storing a substrate (see Figure 5 below); a lid (20) closing an opening of the container body (closing the opening of the container shown in Figure 5 below); and a functional member (see functional members 30 and 32) formed integrally with the container body or the lid (with the lid) by insert-molding (insert molding is treated as a product-by-process claim and a product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985)), wherein the functional member comprises: 
an attachment part (see attachment part in Figure 2 below) having a thick section formed in thickness (see thick and thin portions in Figure 2) equal to a wall member of the container 
a body part (40) coupled to the attachment part, the functional member being disposed on the container body or the lid so that a first surface of the thick section is flush with an inner surface of the wall member (see Figure 2 below).

    PNG
    media_image1.png
    738
    941
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bores (US 6,267,245) in view of Chiu et al. (Chiu US 2012/0037522).

7: Bores teaches the claimed invention as discussed above for Claim 1 except that the functional member is formed of a material having a friction coefficient different from a material forming the container body or the lid.
Chiu teaches that the material of the lower supporting piece (46) can be different from the material of the bottom base (40, Figure 8B, paragraph 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bores such that the material of choice of the functional member was different than the container body or lid, thereby the respective different material having different coefficient of friction, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 2, 5-6, 8-9, 11, 14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/King M Chu/Primary Examiner, Art Unit 3735